Grice, Justice.
As respects cases tried in the civil court of Fulton County and appealed to the appellate division of said court, a bill of exceptions (for the purpose of review by the Court of Appeals or the Supreme Court) to a judgment of the appellate division of said court affirming the decision of the trial judge must be presented to the Chief Judge of the appellate division of said court for certification within the time, from the rendition of the judgment complained of, provided for by law for presenting for certification bills of exceptions to judgments and orders of the superior courts, as prescribed by the Code, § 6-902. The question here answered was not involved in the cases cited by the Court of Appeals.

All the Justices concur.

Harry M. Wengrow and Homer C. Denton, for plaintiff.
Dillon & Rose, for defendant.